—Appeal by the petitioners from stated portions of an order of the Supreme Court, Suffolk County (Werner, J.), dated January 31, 1995, and cross-appeal by the Board of Assessors and the Board of Assessment Review for the Town of Islip from stated portions of the same order. Justice Altman has been substituted for the late Justice Hart (see, 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, insofar as appealed and cross-appealed from, without costs or disbursements, for reasons stated by Justice Werner at the Supreme Court. Miller, J. P., Pizzuto, Santucci and Altman, JJ., concur. [See, 164 Misc 2d 62.]